Per Curiam. The appellees have failed to file any brief in this case as required by rule 26 of this court, and in accordance with rule 27, the judgment of the court below ma)7be reversed and the cause remanded in our discretion. We are requested by attorney for appellant to reverse the judgment and remand the cause, in pursuance of such rule 27. It is therefore ordered that the judgment- in the above entitled cause rendered by the Circuit Court be reversed and the cause remanded. Reversed and reinanded. Judge Cartwright, having tried the case below, took no part in the decision here.